Citation Nr: 1528265	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-40 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from obtaining or maintaining substantially gainful employment consistent with his education and occupational background.


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).


Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The record reflects that in March 2010 and May 2010, the Veteran was provided with the required notice under § 5103.  The Board notes that the letters expressly notified the Veteran that he had one year to submit the requested information and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence must be received by the Secretary within one year from the date notice is sent).  Also, the Veteran was given the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) and the information required by Vazquez-Flores, in the March and May 2010 letters.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Duty to Assist

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159. The Veteran has not argued otherwise.  The Veteran has not reported, nor does the record indicate, that there are any outstanding records relevant to the claim adjudicated in this decision.

The Veteran has also been afforded a VA examination in connection with this claim.  The Board finds that the examination is adequate in that it is based on an evaluation of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the examination includes sufficient information upon which to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  The Veteran has not argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.

Legal Criteria

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  
38 C.F.R. §§ 3.321(b), 4.16(b).  

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  

Age may not be considered a factor.  38 C.F.R. § 3.341. (2014).  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  
38 C.F.R. § 4.19 (2014). 

For a Veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2014).  The sole fact that a Veteran happens to be unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose, supra, at 363; 38 C.F.R. § 4.16(a).  The fact that a Veteran is unemployed is generally insufficient to demonstrate that he is considered "unemployable" within the meaning of pertinent VA laws and regulations.  Instead, a longitudinal review of all the evidence is necessary in order to obtain a full understanding of the case.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2014) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Analysis

Service connection is currently in effect for hearing loss, evaluated as 20 percent disabling from September 8, 2003, and 30 percent disabling from October 1, 2009; tinnitus, evaluated as 10 percent disabling from September 8, 2003; bursitis, right hip associated with recurrent right ankle sprains, evaluated as 10 percent disabling from September 8, 2003; patellofemoral syndrome, right knee associated with recurrent right ankle sprains, evaluated as 10 percent disabling from September 8, 2003; patellofemoral syndrome, left knee associated with recurrent right ankle sprains, evaluated as 10 percent disabling from September 8, 2003; left hip tendonitis associated with bursitis, right hip, evaluated as 10 percent disabling from October 1, 2009; recurrent left ankle sprains, evaluated as noncompensably disabling from September 8, 2003, and as 10 percent disabling from October 1, 2009; recurrent right ankle sprains, evaluated as noncompensably disabling from September 8, 2003, and as 10 percent disabling from October 1, 2009; residuals, chipped right elbow, evaluated as noncompensably disabling from September 8, 2003, and as 10 percent disabling from October 1, 2009; allergic rhinitis, with history of upper respiratory infections, evaluated as noncompensably disabling from September 8, 2003; and hepatitis B, evaluated as noncompensably disabling from September 8, 2003.  As of October 1, 2009, the Veteran's combined evaluation is 70 percent.  However, as he does not have a single service-connected disability rated at 40 percent disabling, he does not meet the scheduler criteria for TDIU as of that date or at any other time during the appeal period.  

Although the Veteran does not meet the schedular criteria for consideration of a TDIU rating, the Board must also consider whether referral for extra-schedular consideration is warranted at any time during the appeal period.  As set out above, such consideration is warranted when a Veteran fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), and when two additional criteria are met.  First, it must be shown that the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities; see 38 C.F.R. § 4.16(b) (2014).  Second, the case must present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that would render impractical the application of the regular schedular standards; see 
38 C.F.R. § 3.321 (2014).  In this case, as will now be addressed, neither criterion is met prior to or after October 1, 2009.  Therefore, referral of this case to the Director of the VA Compensation and Pension Service for extra-schedular consideration for is not in order.


The Veteran initially submitted a VA Form 21-8940, Application for Increased Compensation Based on Unemployability in March 2010, claiming that he had been unable to work since November 2004, due to his service-connected hearing loss, ankle disabilities, and elbow disability.  He submitted another VA Form 21-8940 in June 2010, claiming that he had been unemployable since November 2004, due to his service-connected hearing loss, hip disabilities, knee disabilities, and ankle disabilities.

A VA medical opinion was submitted in April 2010, in response to the Veteran's claim of individual unemployability.  The examiner noted that the Veteran's hearing loss would have a significant negative impact on his ability to understand speech even in quiet listening environments, and that in the presence of any type of background noise, it could be expected that his ability to understand speech would worsen.  However, she concluded that the bilateral hearing loss in and of itself does not preclude the Veteran from working in other types of physical or sedentary types of employment that do not require acute listening skills.  The examiner noted further that the Veteran did demonstrate significant hearing loss, however, completely deaf individuals work and she opined that hearing loss is rarely disabling to the point of being unable to work in any capacity.

With regard to his orthopedic disabilities, the examiner concluded that the Veteran's bilateral patellofemoral syndrome would have a severe effect on his ability to do physical employment and would mildly affect his ability to do sedentary work, due to pain and limited range of motion.  She opined that the Veteran's bursitis of the right hip would moderately affect his ability to do physical employment and would mildly affect his ability to sedentary type employment, due to pain and limited range of motion.  She opined that the Veteran's tendonitis of the left hip would moderately affect his ability to do physical employment and mildly affect his ability to do sedentary employment, due to pain and limited range of motion.  She opined that the Veteran's residuals of chipped right elbow would mildly affect his ability to do physical employment and that it would not affect his ability to do sedentary employment, due to pain.  In addition, she opined that his bilateral recurrent ankle sprains would moderately affect his ability to perform physical employment, due to pain, but they would not affect his ability to do sedentary type work at all.  Finally, she opined that the Veteran's hepatitis B and allergic rhinitis would not affect his ability to do physical or sedentary employment.  See April 2010 VA Opinion.  

The Board finds that a review of the evidence noted above shows that the combined effect of the Veteran's service-connected disabilities would likely prevent him from doing any type of physically demanding employment.  However, the evidence does not show that he would be prevented in all cases from engaging in sedentary employment, due to any of his service-connected disabilities.  At the most, the April 2010 VA examiner concluded that the Veteran's service-connected bilateral knee and hip disabilities would have a mild effect on his ability to perform sedentary work.  There is no other medical evidence of record, VA or private that contradicts these findings.

The Board also notes that two private physicians have opined that the Veteran's Meniere's disease would prevent him from engaging in any type of physical or sedentary employment.  See January 2005 statements from N.M., MD and February 2005 statement from R.J., MD.  However, the Veteran is not currently service-connected for his Meniere's disease, and the evidence does not show that the disease is secondary to any service-connected disability, including the service-connected hearing loss and tinnitus.  On the contrary, both private physicians have indicated that the Veteran's hearing loss and tinnitus are symptoms of and secondary to his Meniere's disease.  See id.  

The Board also notes that Social Security Administration records show that the Veteran was found to be disabled as of 2006, due to severe impairments caused by Meniere's disease, chronic vertigo, and post-laminectomy syndrome.  However, the Veteran is not service-connected for any of these disabilities, and therefore, this evidence does not support his claim for entitlement to a TDIU.

The Board concludes that the most probative evidence of record weighs against finding that the Veteran's service-connected disabilities preclude him from obtaining or engaging in any form of substantially gainful employment.  In reaching this conclusion, the Board has considered the Veteran's lay assertions that his service-connected hearing loss, knee disabilities, hip disabilities, and elbow disability, render him unable to work.  

Moreover, the Board recognizes that the Veteran is competent to describe the symptoms and associated limitations of his disabilities.  However, there is no evidence of record showing that the Veteran was ever terminated from or denied employment due to his service-connected disabilities.  Furthermore, the April 2010 VA examiner (the only examiner to give an opinion on the Veteran's employability considering all of his service-connected disabilities) opined that the Veteran is capable of performing both physical and sedentary employment, albeit with a moderate impact on physical employment and at the most, a mild impact on sedentary employment from his knees and hips.  There is no contrary medical opinion of record.  The opinion of the VA examiner warrants greater probative weight than the Veteran's own assertions that his service-connected disabilities render him unemployable, based on the specialists' medical expertise, review of the Veteran's relevant medical records and the severity of the disabilities, and consideration of the educational and occupational history. 

Accordingly, the Board finds that the preponderance of the evidence is against granting a TDIU at any time during the appeal period, and that referral for consideration of entitlement to TDIU on an extraschedular basis is also not required.


ORDER

Entitlement to TDIU is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


